471 P.2d 865 (1970)
STATE of Oregon, Respondent,
v.
Roy Lee SPICER, Appellant.
Court of Appeals of Oregon, Department 2.
Argued and Submitted June 17, 1970.
Decided July 9, 1970.
J. Raymond Carskadon, Portland, argued the cause and filed the brief for appellant.
Thomas H. Denney, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Lee Johnson, Atty. Gen., and Jacob B. Tanzer, Solicitor Gen., Salem.
Before SCHWAB, C.J., and LANGTRY and FORT, JJ.
PER CURIAM.
Defendant was convicted of illegal possession of narcotics and placed on probation for five years. Subsequently, he was convicted of two more narcotics charges and appealed both. The trial judge in the first case revoked probation, taking into consideration the new convictions.
The assignment of error presents one question  when a person is on probation and is convicted of other crimes, which convictions are appealed, do they alone, during pendency of appellate decision, give the court which allowed probation the authority to revoke it?
"* * * It is not necessary to revocation that the person on probation be convicted of a new crime, but only that the trial judge be satisfied that the purposes of probation are not being served, or that the terms thereof have been violated * * *." Barker v. Ireland, 238 Or. 1, 4, 392 P.2d 769, 771 (1964).
The trial court did not act arbitrarily or capriciously. State v. Frye, Or. App., 90 Adv.Sh. 627, 465 P.2d 736 (1970). The trial *866 judge was satisfied from the fact of new convictions that the purposes of probation were not being served.
We hold that revocation of probation was a proper exercise of the trial court's authority.
Affirmed.